592 F.2d 281
Leroy Henry JACKSON, Petitioner-Appellant,v.Frank BLACKBURN, Warden, Louisiana State Penitentiary, etal., Respondent-Appellees.
No. 78-3377
Summary Calendar.*United States Court of Appeals,Fifth Circuit.
April 2, 1979.

Leroy Henry Jackson, pro se.
Wm. J. Guste, Jr., Atty. Gen., Ossie B. Brown, Dist. Atty., 19th Judicial District, Richard E. Chaffin, Asst. Dist. Atty., Baton Rouge, La., for respondent-appellees.
Before GOLDBERG, RONEY and TJOFLAT, Circuit Judges.
PER CURIAM.


1
Appellant Jackson petitioned for habeas corpus.  He requests that counsel be appointed to assist him in this action.  After carefully studying Jackson's legal claims and the record, we conclude Jackson's request for appointed counsel must be denied.


2
Jackson alleges several errors in his armed robbery conviction.  Specifically, he argues that the state trial court improperly allowed the government to impeach a defense witness with a rape for which he had not been convicted, to introduce cumulative and prejudicial evidence on rebuttal, and to introduce Jackson's oral confession.  For the reasons stated in the magistrate's report, record pp. 26-28, we conclude the application for a writ of habeas corpus must be denied.  Thus we affirm the denial of Jackson's petition by the federal district court.


3
MOTION DENIED, AFFIRMED.

JACKSON v. BLACKBURN


*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I